DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 03-18-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claims 1 and 5 have been amended to recite “…engaging a plurality of arms with the protruding portions respectively so that a region inside the outer periphery on a surface of the pressure plate is ensured, the plurality of arms extending along a stacking direction of the plurality of fuel cells and facing the side faces of the stacked body…superposing an adjustment plate on the region of the pressure plate while continuing the pressing the protruding portions by moving the plurality of arms…”. The proposed amendment changes the scope of the invention and raised new issues in the claimed subject matter that would require further search and consideration. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729